Martin 'Ch. J.:
Our view of the question remains unchanged. It is_clearly a case where we have no jurisdiction.
Campbell J.:
This is a mere attempt .to induce us to review the action of the Auditors upon the facts. That could be nothing but an appeal. The case is very different from those in 3d and 8th Mich., where the amounts were liquidated. Here it was a question of fact whether the services were rendered or not. If the Auditors should wilfully or maliciously refuse to act upon the facts jiresented to them, there might be a remedy; but this is not that case.
Hand. But here the Auditors disregarded the evidence furnished.
The Cheep Justice:'
These papers present simply the question whether the decision of the Auditors was correct upon the facts.
Motion denied, with costs.